Title: From James Madison to Franklin, Robinson, and Company, 7 May 1804
From: Madison, James
To: Franklin, Robinson, and Company



Sir.
Department of State, May 7th. 1804.
I duly received your letter stating the case of the Ship Hunter. The circumstances of the proceedings with respect to her in the Spanish tribunals, and within the Spanish territory, may be considered as distinguishing it from those excepted in the 6th. Article: but of this and the coincidence of your claim, in other respects with the stipulations of the Convention, the Board to be organized under it, is to judge officially. I am &c.
James Madison.
